          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 1 of 12




                                      Exhibit A

                                   Proposed Order




WEIL:\97691492\1\32626.0003
          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 2 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                §        Chapter 11
                                                      §
CBL & ASSOCIATES                                      §
PROPERTIES, INC., et al.,                             §        Case No. 20-35226 (DRJ)
                                                      §
                    Debtors.1                         §        (Joint Administration Requested)
                                                      §        (Emergency Hearing Requested)

                 ORDER (I) AUTHORIZING DEBTORS TO (A) FILE A
             CONSOLIDATED CREDITOR MATRIX AND A CONSOLIDATED
          LIST OF 30 LARGEST UNSECURED CREDITORS, AND (B) REDACT
      CERTAIN PERSONAL IDENTIFICATION INFORMATION; (II) MODIFYING
      REQUIREMENT TO FILE A LIST OF EQUITY SECURITY HOLDERS; AND
       (III) APPROVING FORM AND MANNER OF NOTIFYING CREDITORS OF
      COMMENCEMENT OF CHAPTER 11 CASES AND OTHER INFORMATION

                    Upon the motion, dated November 2, 2020 (the “Motion”),2 of CBL & Associates

Properties, Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”), for entry of an order (i) authorizing the Debtors to

(a) file a consolidated creditor matrix (the “Consolidated Creditor Matrix”) and a consolidated

list of the Debtors’ thirty (30) largest unsecured creditors (the “Consolidated Top 30 Creditors

List”), and (b) redact certain personal identification information, (ii) modifying the requirement

to file a list of and provide notice directly to the Debtors’ equity security holders, and (iii)

approving the form and manner of notifying creditors of the commencement of the chapter 11

cases and other information, as more fully set forth in the Motion; and upon consideration of the

First Day Declaration; and this Court having jurisdiction to consider the Motion and the relief


1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
     claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the
     purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97691492\1\32626.0003
          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 3 of 12




requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and this Court

having reviewed the Motion; and this Court having held a hearing to consider the relief requested

in the Motion; and all objections, if any, to the Motion having been withdrawn, resolved, or

overruled; and upon the record of the hearing; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors and their

respective estates and creditors; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.        The Debtors are authorized to file a Consolidated Creditor Matrix and a

Consolidated Top 30 Creditors List for all Debtors.

                    2.        The Debtors are authorized to redact the home addresses of individuals

listed on the Creditor Matrix or other documents filed with the Court. The Debtors shall provide

an un-redacted version of the Creditor Matrix and any other filings redacted pursuant to this Order

to (i) the Court, the U.S. Trustee, and counsel to an official committee of unsecured creditors

appointed in these chapter 11 cases (if any), and (ii) upon request to the Debtors (email is

sufficient) or to the Court that is reasonably related to these chapter 11 cases, to any other party in

interest; provided, that any receiving party shall not transfer or otherwise provide such un-redacted

document to any person or entity not party to the request. The Debtors shall inform the U.S.




                                                      2
WEIL:\97691492\1\32626.0003
          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 4 of 12




Trustee and the Court promptly after denying any request for an un-redacted document pursuant

to this Order.

                    3.        CBL & Associates Properties, Inc. shall file a Form 8-K with the U.S.

Securities and Exchange Commission notifying equity holders of CBL & Associates Properties,

Inc. of the filing of these chapter 11 cases and providing a link to the website relating to the

Debtors’ chapter 11 cases set up by the Debtors’ claims and noticing agent.

                    4.        As soon as is practicable following the date hereof, the Debtors shall cause

the notices required under Bankruptcy Rule 2002(d) to be served on registered holders of CBL &

Associates Properties, Inc. common stock and, to the extent reasonably practicable, serve all

beneficial equity holders, directly to the extent they are known or through the appropriate broker,

Depository Trust Company participant, or other intermediary, to the extent a beneficial equity

holder holds such equity interest through such intermediary.

                    5.        The requirement that CBL & Associates Properties, Inc. file a list of its

equity security holders pursuant to Bankruptcy Rule 1007(a)(3) is waived.

                    6.        Any requirement that CBL & Associates Properties, Inc. provide notice

directly to equity security holders under Bankruptcy Rule 2002(d) is waived.

                    7.        No later than three (3) business days after the entry of this Order or as soon

as reasonably practicable, the Debtors shall serve the Notice of Commencement, substantially in

the form attached hereto as Exhibit 1, on all parties listed on the Consolidated Creditor Matrix, on

all parties who were served notice of the Motion, and shall publish the Notice once in the national

edition of The New York Times. Service of the Notice of Commencement shall be deemed

adequate and sufficient notice of: (i) the commencement of these chapter 11 cases and (ii) the

scheduling of the meeting of creditors under section 341 of the Bankruptcy Code.




                                                        3
WEIL:\97691492\1\32626.0003
          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 5 of 12




                    8.        The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

                    9.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                                , 2020
          Houston, Texas

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        4
WEIL:\97691492\1\32626.0003
          Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 6 of 12




                                      Exhibit 1

                               Notice of Commencement




WEIL:\97691492\1\32626.0003
                Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 7 of 12



 Information to identify the case:


 Debtor    CBL & Associates Properties, Inc., et. al.,                                EIN:    XX-XXXXXXX
            Name

 United States Bankruptcy Court for the Southern District of Texas                    Date case filed for chapter 11 November 1, 2020
                                                (State)                                                               MM / DD / YYYY
 Case number: 20- [         ]( )



 Official Form 309F1 (For Corporations or Partnerships)

 Notice of Chapter 11 Bankruptcy Case                                                                                                          10/20

 For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
 entered.
 This notice has important information about the case for creditors and debtors, including information about the meeting
 of creditors and deadlines. Read both pages carefully.
 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
 collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
 property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors
 who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may
 be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected on the website created by Claims and Noticing
 Agent Epiq Corporate Restructuring, LLC for these chapter 11 cases at https://dm.epiq11.com/cblproperties, at the bankruptcy clerk’s office at
 the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov. Telephonic inquiries may
 be directed to (855) 914-4668 (for U.S. calls) and (503) 520-4416 (for calls originating outside of the U.S.).


 The staff of the bankruptcy clerk’s office cannot give legal advice.

 Do not file this notice with any proof of claim or other filing in the case.

 1.   Debtors’ full names (and Jointly Administered Cases):


                          Debtor                                            EIN Number                                   Case Number
 CBL/Sunrise Commons, L.P.                                                      N/A                                      20 – [ ] ( )
 CBL & Associates Properties, Inc.                                          XX-XXXXXXX                                   20 – [ ] ( )
 CBL Holdings I, Inc.                                                           N/A                                      20 – [ ] ( )
 CBL Holdings II, Inc.                                                          N/A                                      20 – [ ] ( )
 CBL & Associates Limited Partnership                                       XX-XXXXXXX                                   20 – [ ] ( )
 CBL & Associates Management, Inc.                                          XX-XXXXXXX                                   20 – [ ] ( )
 Akron Mall Land, LLC                                                           N/A                                      20 – [ ] ( )
 Alamance Crossing II, LLC                                                      N/A                                      20 – [ ] ( )
 Alamance Crossing, LLC                                                         N/A                                      20 – [ ] ( )
 APWM, LLC                                                                      N/A                                      20 – [ ] ( )
 Arbor Place Limited Partnership                                                N/A                                      20 – [ ] ( )
 Asheville, LLC                                                                 N/A                                      20 – [ ] ( )
 Brookfield Square Joint Venture                                                N/A                                      20 – [ ] ( )
 Brookfield Square Parcel, LLC                                                  N/A                                      20 – [ ] ( )
 CBL Eagle Point Member, LLC                                                XX-XXXXXXX                                   20 – [ ] ( )
 CBL HP Hotel Member, LLC                                                       N/A                                      20 – [ ] ( )
 CBL RM-Waco, LLC                                                               N/A                                      20 – [ ] ( )
 CBL SM-Brownsville, LLC                                                        N/A                                      20 – [ ] ( )
 CBL Statesboro Member, LLC                                                 XX-XXXXXXX                                   20 – [ ] ( )


                                                                                                               For more information, see page 2 

Official Form 309F1 (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                                     page 1

WEIL:\97691492\1\32626.0003
                Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 8 of 12


 CBL Walden Park, LLC                                                      N/A                  20 – [   ](   )
 CBL/Brookfield I, LLC                                                     N/A                  20 – [   ](   )
 CBL/Brookfield II, LLC                                                    N/A                  20 – [   ](   )
 CBL/Cherryvale I, LLC                                                 XX-XXXXXXX               20 – [   ](   )
 CBL/Citadel I, LLC                                                        N/A                  20 – [   ](   )
 CBL/Citadel II, LLC                                                       N/A                  20 – [   ](   )
 CBL/EastGate I, LLC                                                       N/A                  20 – [   ](   )
 CBL/EastGate II, LLC                                                      N/A                  20 – [   ](   )
 CBL/EastGate Mall, LLC                                                    N/A                  20 – [   ](   )
 CBL/Fayette I, LLC                                                        N/A                  20 – [   ](   )
 CBL/Fayette II, LLC                                                       N/A                  20 – [   ](   )
 CBL/GP Cary, Inc.                                                     XX-XXXXXXX               20 – [   ](   )
 CBL/GP II, Inc.                                                       XX-XXXXXXX               20 – [   ](   )
 CBL/GP V, Inc.                                                        XX-XXXXXXX               20 – [   ](   )
 CBL/GP VI, Inc.                                                       XX-XXXXXXX               20 – [   ](   )
 CBL/GP, Inc.                                                          XX-XXXXXXX               20 – [   ](   )
 CBL/Gulf Coast, LLC                                                       N/A                  20 – [   ](   )
 CBL/Imperial Valley GP, LLC                                               N/A                  20 – [   ](   )
 CBL/J I, LLC                                                              N/A                  20 – [   ](   )
 CBL/J II, LLC                                                             N/A                  20 – [   ](   )
 CBL/Kirkwood Mall, LLC                                                    N/A                  20 – [   ](   )
 CBL/Madison I, LLC                                                        N/A                  20 – [   ](   )
 CBL/Monroeville Expansion I, LLC                                          N/A                  20 – [   ](   )
 CBL/Monroeville Expansion II, LLC                                         N/A                  20 – [   ](   )
 CBL/Monroeville Expansion III, LLC                                        N/A                  20 – [   ](   )
 CBL/Monroeville Expansion Partner, L.P.                                   N/A                  20 – [   ](   )
 CBL/Monroeville Expansion, L.P.                                           N/A                  20 – [   ](   )
 CBL/Monroeville I, LLC                                                    N/A                  20 – [   ](   )
 CBL/Monroeville II, LLC                                                   N/A                  20 – [   ](   )
 CBL/Monroeville III, LLC                                                  N/A                  20 – [   ](   )
 CBL/Monroeville Partner, L.P.                                             N/A                  20 – [   ](   )
 CBL/Monroeville, L.P.                                                     N/A                  20 – [   ](   )
 CBL/Nashua Limited Partnership                                            N/A                  20 – [   ](   )
 CBL/Old Hickory I, LLC                                                    N/A                  20 – [   ](   )
 CBL/Old Hickory II, LLC                                                   N/A                  20 – [   ](   )
 CBL/Parkdale Crossing GP, LLC                                             N/A                  20 – [   ](   )
 CBL/Parkdale Crossing, L.P.                                               N/A                  20 – [   ](   )
 CBL/Parkdale Mall GP, LLC                                                 N/A                  20 – [   ](   )
 CBL/Parkdale, LLC                                                         N/A                  20 – [   ](   )
 CBL/Penn Investments, LLC                                                 N/A                  20 – [   ](   )
 CBL/Richland G.P., LLC                                                    N/A                  20 – [   ](   )
 CBL/Sunrise Commons GP, LLC                                               N/A                  20 – [   ](   )
 CBL/Sunrise GP, LLC                                                       N/A                  20 – [   ](   )
 CBL/Sunrise Land, LLC                                                     N/A                  20 – [   ](   )
 CBL/Sunrise XS Land, L.P.                                                 N/A                  20 – [   ](   )
 CBL/Westmoreland I, LLC                                                   N/A                  20 – [   ](   )
 CBL/Westmoreland II, LLC                                                  N/A                  20 – [   ](   )
 CBL/Westmoreland, L.P.                                                    N/A                  20 – [   ](   )
 CBL-840 GC, LLC                                                           N/A                  20 – [   ](   )
 Charleston Joint Venture                                                  N/A                  20 – [   ](   )
 Cherryvale Mall, LLC                                                      N/A                  20 – [   ](   )
 Coolsprings Crossing Limited Partnership                              XX-XXXXXXX               20 – [   ](   )
 Cross Creek Anchor S GP, LLC                                              N/A                  20 – [   ](   )
 Cross Creek Anchor S, LP                                                  N/A                  20 – [   ](   )
 CW Joint Venture, LLC                                                     N/A                  20 – [   ](   )
 Dakota Square Mall CMBS, LLC                                              N/A                  20 – [   ](   )
 Development Options, Inc.                                             XX-XXXXXXX               20 – [   ](   )


Official Form 309F1 (For Corporations or Partnerships)   Notice of Chapter 11 Bankruptcy Case             page 2

WEIL:\97691492\1\32626.0003
                Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 9 of 12


 D'Iberville CBL Land, LLC                                                 N/A                  20 – [   ](   )
 Dunite Acquisitions, LLC                                                  N/A                  20 – [   ](   )
 East Towne Parcel I, LLC                                                  N/A                  20 – [   ](   )
 EastGate Anchor S, LLC                                                    N/A                  20 – [   ](   )
 EastGate Company                                                          N/A                  20 – [   ](   )
 Eastland Anchor M, LLC                                                    N/A                  20 – [   ](   )
 Eastland Holding I, LLC                                               XX-XXXXXXX               20 – [   ](   )
 Eastland Holding II, LLC                                              XX-XXXXXXX               20 – [   ](   )
 Eastland Mall, LLC                                                        N/A                  20 – [   ](   )
 Eastland Member, LLC                                                  XX-XXXXXXX               20 – [   ](   )
 Fayette Middle Anchor, LLC                                                N/A                  20 – [   ](   )
 Fayette Plaza CMBS, LLC                                                   N/A                  20 – [   ](   )
 Frontier Mall Associates Limited Partnership                              N/A                  20 – [   ](   )
 GCTC Peripheral IV, LLC                                                   N/A                  20 – [   ](   )
 Gunbarrel Commons, LLC                                                    N/A                  20 – [   ](   )
 Hamilton Place Anchor S, LLC                                              N/A                  20 – [   ](   )
 Hammock Landing/West Melbourne, LLC                                   XX-XXXXXXX               20 – [   ](   )
 Hanes Mall Parcels, LLC                                                   N/A                  20 – [   ](   )
 Harford Mall Business Trust                                               N/A                  20 – [   ](   )
 Henderson Square Limited Partnership                                  XX-XXXXXXX               20 – [   ](   )
 Hickory Point Outparcels, LLC                                             N/A                  20 – [   ](   )
 Hixson Mall, LLC                                                          N/A                  20 – [   ](   )
 Imperial Valley Commons, L.P.                                             N/A                  20 – [   ](   )
 Imperial Valley Mall GP, LLC                                              N/A                  20 – [   ](   )
 Imperial Valley Mall II, L.P.                                             N/A                  20 – [   ](   )
 Imperial Valley Mall, L.P.                                                N/A                  20 – [   ](   )
 Imperial Valley Peripheral L.P.                                           N/A                  20 – [   ](   )
 IV Commons, LLC                                                           N/A                  20 – [   ](   )
 IV Outparcels, LLC                                                        N/A                  20 – [   ](   )
 Jefferson Anchor M, LLC                                                   N/A                  20 – [   ](   )
 Jefferson Anchor S, LLC                                                   N/A                  20 – [   ](   )
 Jefferson Mall Company II, LLC                                            N/A                  20 – [   ](   )
 JG Gulf Coast Town Center LLC                                             N/A                  20 – [   ](   )
 JG Winston-Salem, LLC                                                     N/A                  20 – [   ](   )
 Kirkwood Mall Acquisition LLC                                             N/A                  20 – [   ](   )
 Kirkwood Mall Mezz LLC                                                    N/A                  20 – [   ](   )
 Laurel Park Retail Holding LLC                                        XX-XXXXXXX               20 – [   ](   )
 Laurel Park Retail Properties LLC                                         N/A                  20 – [   ](   )
 Layton Hills Mall CMBS, LLC                                               N/A                  20 – [   ](   )
 Lexington Joint Venture                                                   N/A                  20 – [   ](   )
 LHM-Utah, LLC                                                             N/A                  20 – [   ](   )
 Madison Joint Venture, LLC                                                N/A                  20 – [   ](   )
 Madison/East Towne, LLC                                                   N/A                  20 – [   ](   )
 Madison/West Towne, LLC                                                   N/A                  20 – [   ](   )
 Mall del Norte, LLC                                                       N/A                  20 – [   ](   )
 Mayfaire GP, LLC                                                          N/A                  20 – [   ](   )
 Mayfaire Town Center, LP                                                  N/A                  20 – [   ](   )
 MDN/Laredo GP, LLC                                                        N/A                  20 – [   ](   )
 Meridian Mall Limited Partnership                                         N/A                  20 – [   ](   )
 Mid Rivers Land LLC                                                       N/A                  20 – [   ](   )
 Mid Rivers Mall CMBS, LLC                                                 N/A                  20 – [   ](   )
 Monroeville Anchor Limited Partnership                                    N/A                  20 – [   ](   )
 Montgomery Partners, L.P.                                             XX-XXXXXXX               20 – [   ](   )
 Mortgage Holdings, LLC                                                    N/A                  20 – [   ](   )
 Multi-GP Holdings, LLC                                                    N/A                  20 – [   ](   )
 North Charleston Joint Venture II, LLC                                    N/A                  20 – [   ](   )
 Northgate SAC, LLC                                                        N/A                  20 – [   ](   )


Official Form 309F1 (For Corporations or Partnerships)   Notice of Chapter 11 Bankruptcy Case             page 3

WEIL:\97691492\1\32626.0003
               Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 10 of 12


 Northpark Mall/Joplin, LLC                                                N/A                                  20 – [   ](   )
 Old Hickory Mall Venture                                                  N/A                                  20 – [   ](   )
 Old Hickory Mall Venture II, LLC                                          N/A                                  20 – [   ](   )
 Parkdale Anchor M, LLC                                                    N/A                                  20 – [   ](   )
 Parkdale Crossing Limited Partnership                                     N/A                                  20 – [   ](   )
 Parkdale Mall Associates, L.P.                                            N/A                                  20 – [   ](   )
 Parkdale Mall, LLC                                                        N/A                                  20 – [   ](   )
 Parkway Place Limited Partnership                                         N/A                                  20 – [   ](   )
 Parkway Place SPE, LLC                                                    N/A                                  20 – [   ](   )
 Pearland Ground, LLC                                                      N/A                                  20 – [   ](   )
 Pearland Town Center GP, LLC                                              N/A                                  20 – [   ](   )
 Pearland Town Center Limited Partnership                                  N/A                                  20 – [   ](   )
 Pearland-OP Parcel 8, LLC                                                 N/A                                  20 – [   ](   )
 POM-College Station, LLC                                                  N/A                                  20 – [   ](   )
 Port Orange Holdings II, LLC                                          XX-XXXXXXX                               20 – [   ](   )
 Seacoast Shopping Center Limited Partnership                              N/A                                  20 – [   ](   )
 Shoppes at St. Clair CMBS, LLC                                            N/A                                  20 – [   ](   )
 South County Shoppingtown LLC                                             N/A                                  20 – [   ](   )
 Southaven Town Center, LLC                                                N/A                                  20 – [   ](   )
 Southaven Towne Center II, LLC                                            N/A                                  20 – [   ](   )
 Southpark Mall, LLC                                                       N/A                                  20 – [   ](   )
 Southpark Mall-DSG, LLC                                                   N/A                                  20 – [   ](   )
 St. Clair Square GP I, LLC                                                N/A                                  20 – [   ](   )
 St. Clair Square Limited Partnership                                      N/A                                  20 – [   ](   )
 St. Clair Square SPE, LLC                                                 N/A                                  20 – [   ](   )
 Stroud Mall, LLC                                                      XX-XXXXXXX                               20 – [   ](   )
 Tenn-GP Holdings, LLC                                                     N/A                                  20 – [   ](   )
 The Courtyard at Hickory Hollow Limited Partnership                       N/A                                  20 – [   ](   )
 The Landing at Arbor Place II, LLC                                        N/A                                  20 – [   ](   )
 The Pavilion at Port Orange, LLC                                      XX-XXXXXXX                               20 – [   ](   )
 TN-Land Parcels, LLC                                                      N/A                                  20 – [   ](   )
 Turtle Creek Limited Partnership                                          N/A                                  20 – [   ](   )
 TX-Land Parcels, LLC                                                      N/A                                  20 – [   ](   )
 Valley View Mall SPE, LLC                                                 N/A                                  20 – [   ](   )
 Volusia Mall GP, Inc.                                                     N/A                                  20 – [   ](   )
 Volusia Mall Limited Partnership                                      XX-XXXXXXX                               20 – [   ](   )
 Volusia SAC, LLC                                                          N/A                                  20 – [   ](   )
 Volusia-OP Peripheral, LLC                                                N/A                                  20 – [   ](   )
 West Towne District, LLC                                                  N/A                                  20 – [   ](   )
 Westgate Crossing Limited Partnership                                     N/A                                  20 – [   ](   )
 WestGate Mall II, LLC                                                     N/A                                  20 – [   ](   )
 WestGate Mall Limited Partnership                                     XX-XXXXXXX                               20 – [   ](   )
 WI-Land Parcels, LLC                                                      N/A                                  20 – [   ](   )
 York Galleria Limited Partnership                                     XX-XXXXXXX                               20 – [   ](   )

 2.   All other names used in
      the last 8 years
                                                  Debtor                                        Other Name(s)
                                                  Hanes Mall Parcels, LLC                       Hanes Mall DSG, LLC
                                                  Madison Joint Venture, LLC                    Madison Joint Venture (an OH partnership)
                                                  TN-Land Parcels, LLC                          FHM Anchor, LLC
                                                  TX-Land Parcels, LLC                          CBL/San Antonio, LLC

 3.   Address                    2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421



 4.   Debtor’s attorney                       WEIL, GOTSHAL & MANGES LLP              Debtors’ Claims and Noticing Agent (for Court
      Name and address                        Alfredo R. Pérez                        Documents and Case Information Inquiries):
                                              700 Louisiana Street, Suite 1700
                                              Houston, Texas 77002                    Case website: https://dm.epiq11.com/cblproperties
                                              Telephone: (713) 546-5000               Email inquiries: cblpropertiesinfo@epiqglobal.com

Official Form 309F1 (For Corporations or Partnerships)   Notice of Chapter 11 Bankruptcy Case                             page 4

WEIL:\97691492\1\32626.0003
               Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 11 of 12


                                                 Facsimile: (713) 224-9511               Hotline:
                                                 Email: Alfredo.Perez@weil.com           U.S. toll-free: (855) 914-4668
                                                                                         International: +1 (503) 520-4416
                                                          - and -
                                                 WEIL, GOTSHAL & MANGES LLP              Claim Processing Address Information:
                                                 Ray C. Schrock, P.C.                    A proof of claim form may be obtained at
                                                 Garrett A. Fail                         www.uscourts.gov, any bankruptcy clerk’s office or on
                                                 Moshe A. Fink                           the case website at
                                                 767 Fifth Avenue                        https://dm.epiq11.com/cblproperties. Completed proofs
                                                 New York, New York 10153                of claim may be submitted to Epiq Corporate
                                                 Telephone: (212) 310-8000               Restructuring, LLC as the official claims agent for these
                                                 Facsimile: (212) 310-8007               cases.
                                                 Email: Ray.Schrock@weil.com
                                                 ……….Garrett.Fail@weil.com               If by First-Class Mail:
                                                         Moshe.Fink@weil.com             CBL & Associates Properties, Inc.
                                                                                         Claims Processing Center
                                                                                         c/o Epiq Bankruptcy Solutions, LLC
                                                                                         P.O. Box 4419
                                                                                         Beaverton, OR 97076-4419

                                                                                         If by Hand Delivery or Overnight Mail:
                                                                                         CBL & Associates Properties, Inc.
                                                                                         Claims Processing Center
                                                                                         c/o Epiq Bankruptcy Solutions, LLC
                                                                                         10300 SW Allen Blvd.
                                                                                         Beaverton, OR 97005
                                                                                         Or you may file your claim electronically on the
                                                                                         case website at https://dm.epiq11.com/cblproperties
                                                                                         by clicking on “File a Claim”.

 5. Bankruptcy clerk’s office                    United States Courthouse                 Hours: Monday to Friday – 8:30 a.m. to 5:00 p.m. (CT)
                                                 515 Rusk Avenue
 Documents in this case may be filed at          Houston, Texas 77002                     Telephone: (713) 250-5500
 this address.
 You may inspect all records filed in this
 case at this office or online at
 https://dm.epiq11.com/cblproperties at
 no charge or at
 https://pacer.uscourts.gov. for a fee.

 6. Meeting of creditors                     Not yet scheduled.                                         Location:
     The debtor’s representative must
                                                                                                        United States Courthouse
     attend the meeting to be
     questioned under oath.                                                                             Office of the United States Trustee
     Creditors may attend, but are not                                                                  515 Rusk Avenue, Suite 3401
     required to do so.
                                                                                                        Houston, Texas 77002




Official Form 309F1 (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                               page 5

WEIL:\97691492\1\32626.0003
               Case 20-35226 Document 5-1 Filed in TXSB on 11/02/20 Page 12 of 12



 7.   Proof of claim deadline            Deadline for filing proof of claim: Not yet set. If a
                                         deadline is set, the court will send you another notice.
                                         A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                         obtained at www.uscourts.gov, https://dm.epiq11.com/cblproperties or any bankruptcy clerk’s office.
                                         Your claim will be allowed in the amount scheduled unless:
                                         your claim is designated as disputed, contingent, or unliquidated;
                                         you file a proof of claim in a different amount; or
                                         you receive another notice.
                                         If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                         must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                         plan. You may file a proof of claim even if your claim is scheduled.
                                         You may review the schedules at the bankruptcy clerk’s office or online at
                                         https://dm.epiq11.com/cblproperties or https://pacer.uscourts.gov.
                                         Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                         proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                         can explain. For example, a secured creditor who files a proof of claim may surrender important
                                         nonmonetary rights, including the right to a jury trial.

 8.   Exception to discharge             If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
      deadline                           judicial proceeding by filing a complaint by the deadline stated below

      The bankruptcy clerk’s office
      must receive a complaint and
                                         Deadline for filing the complaint:                    N/A
      any required filing fee by the
      following deadline.


 9.   Creditors with a foreign           If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court
      address                            to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                         you have any questions about your rights in this case.

 10. Filing a Chapter 11                 Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless
      bankruptcy case                    the court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the
                                         plan, and you may have the opportunity to vote on the plan. You will receive notice of the date of the
                                         confirmation hearing, and you may object to confirmation of the plan and attend the confirmation hearing.
                                         Unless a trustee is serving, the debtor will remain in possession of the property and may continue to
                                         operate its business.

 11. Discharge of debts                  Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of
                                         your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt
                                         from the debtor except as provided in the plan. If you want to have a particular debt owed to you
                                         excepted from the discharge and § 523(c) applies to your claim, you must start a judicial proceeding by
                                         filing a complaint and paying the filing fee in the bankruptcy clerk’s office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)    Notice of Chapter 11 Bankruptcy Case                                      page 6

WEIL:\97691492\1\32626.0003
